ACCEPTED
                                                                                         03-14-00655-CR
                                                                                                 4606511
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                    3/23/2015 3:44:31 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK


                              NO. 03-14-00655-CR
                                                                  FILED IN
                                                           3rd COURT OF APPEALS
NATHANIEL J. FRAZIER, JR.                §      IN THE COURT OF    APPEALS
                                                               AUSTIN,  TEXAS
                                         §                 3/23/2015 3:44:31 PM
VS.                                      §      THIRD DISTRICT
                                                             JEFFREY D. KYLE
                                         §                         Clerk
STATE OF TEXAS                           §      OF TEXAS


      APPELLANT’S SECOND MOTION TO EXTEND TIME TO FILE
                     APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

        Now comes NATHANIEL J. FRAZIER, JR. AKA NATHANIEL J.

FRAZIER, Appellant in the above styled and numbered cause, and moves this Court

to grant an extension of time to file appellant's brief, pursuant to Rule 38.6 of the

Texas Rules of Appellate Procedure, and for good cause shows the following:

        1.   This case is on appeal from the 391ST Judicial District Court of TOM

GREEN County, Texas.

        3.   The case below was styled the STATE OF TEXAS vs. NATHANIEL J.

FRAZIER, JR. AKA NATHANIEL J. FRAZIER, and numbered D-13-0958-SA.

        4.   Appellant was convicted of Assault family/house member impede

breath/circulation, enhanced to a second degree felony.

        5.   Appellant was assessed a sentence of Eighteen (18) years confinement

in the Institutional Division of the Texas Department of Criminal Justice on July 15,

2014.
      6.     Notice of appeal was given on October 14, 2014.

      7.     The clerk's record was filed on November 21, 2014; the reporter's

record was filed on November 5, 2014.          Counsel for the Appellant initially

requested the entire clerk’s record. On January 12, 2015, this Honorable Court sent

a letter to the clerk notifying them that the supplemental clerk’s record was late.

The original clerk’s record that was filed with this Honorable Court was missing

numerous motions, pretrial hearing documents, as well as trial documents, such as

the jury charge. Counsel for Appellant again requested the entire clerk’s record,

specifically marking items that were not included. The supplemental clerk’s record

was filed March 17, 2015.

      8.     The appellant’s brief is presently due on March 23, 2015.

      9.     Appellant requests an extension of time of 30 days from the present due

date, i.e. April 22, 2015.

      10.    This will be the second extension to file the brief under this cause.

      11.    Defendant is currently incarcerated.

      12.    Appellant relies on the following facts as good cause for the requested

extension:

      Counsel has been working on two other appeals that have been filed with this

Honorable Court within the last two months. One of the appeals was an accelerated

appeal that required a tremendous amount of time to adequately research and write.
       Further, the reporter’s record for this case is twelve volumes. Counsel has

been working through the reporter’s record and has identified several key materials

maintained in the District Court Clerk’s file that were not included in the Clerk’s

Record, such as motions by the defendant and the jury charge. There is no way that

Counsel can proceed with the appeal without these documents. These documents

were originally requested with the clerk’s record. Counsel has requested that the

clerk’s record be supplemented. Counsel requires additional time to obtain those

materials and complete Appellant’s brief, and submits that a thirty (30) day

extension would provide sufficient time to obtain the materials and complete the

brief in this matter.

       WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Second Motion To Extend Time to File Appellant's Brief, and for

such other and further relief as the Court may deem appropriate.



                                      Respectfully submitted,

                                      Ellis & Mock, PLLC
                                      125 South Irving Street
                                      San Angelo, Texas 76903
                                      Tel: (325) 486-9800
                                      Fax: (325) 482-0565



                                      By: /s/ Justin S. Mock
                                        JUSTIN S. MOCK
                                          State Bar No. 24064155
                                          Justin@ellisandmock.com
                                          Attorney for NATHANIEL J. FRAZIER,
                                          JR., AKA NATHANIEL J. FRAZIER


                      CERTIFICATE OF CONFERENCE

      This is to certify that on March 20, 2015, I conferred with Mr. Jason Ferguson,

Assistant District Attorney, District Attorney's Office, Tom Green County, and he

was not opposed to this request.

                                      /s/Justin S. Mock
                                      JUSTIN S. MOCK




                         CERTIFICATE OF SERVICE

      This is to certify that on March 23, 2015, a true and correct copy of the above

and foregoing document was served on the District Attorney's Office, Tom Green

County, Mr. Jason Ferguson, by facsimile transmission to 325-658-6813.


                                      /s/ Justin S. Mock
                                      JUSTIN S. MOCK
STATE OF TEXAS                            §
                                          §
COUNTY OF TOM GREEN                       §


                                   AFFIDAVIT

      BEFORE ME, the undersigned authority, on this day personally appeared

JUSTIN S. MOCK, who after being duly sworn stated:

      "I am the attorney for the appellant in the above numbered and entitled

      cause.   I have read the foregoing Appellant’s Second Motion To

      Extend Time to File Appellant's Brief and swear that all of the

      allegations of fact contained therein are true and correct."



                                       /s/ Justin S. Mock
                                       JUSTIN S. MOCK
                                       Affiant


      SUBSCRIBED AND SWORN TO BEFORE ME on March_23, 2014, to

certify which witness my hand and seal of office.


                                       /s/ Linda Robles
                                       Notary Public, State of Texas